DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9-14 and 16-19 (renumbered as 1-16) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 11 and 16.  Specifically, the prior art does not teach the features of the claim limitations that include generating a lifecycle policy of the lifecycle policies for a virtual machine using an asset catalog by identifying commonalities between assets specified in the asset catalog, ranking the assets specified in the asset catalog based on the identified commonalities to obtain asset rankings, and generating the lifecycle policy based on the asset rankings by generating a first composite ranking for the virtual machine using the asset rankings, generating a second composite ranking for a second virtual machine using the asset rankings, and adding a priority, based on the first composite ranking, to the lifecycle policy that is higher than a second priority of a second lifecycle policy associated with the second virtual machine or the similar limitations in combination with the other limitations recited in the context of claims 1, 11 and 16. 
The closest prior art, Dornemann et al. (U.S. PGPUB No. 2016/0371153 A1, hereinafter “Dornemann”) teaches a method and system for streaming backup jobs for VMs 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the method and system for streaming backup jobs for VMs using a coordinator data agent generated priority list to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 11 and 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157